In The
                                     Court of Appeals
                            Seventh District of Texas at Amarillo

                                             No. 07-13-00350-CR


                                 DAVID ALLEN FULFER, APPELLANT

                                                      V.

                                  THE STATE OF TEXAS, APPELLEE

                                 On Appeal from the 77th District Court
                                        Limestone County, Texas
                   Trial Court No. 13004-A, Honorable Patrick (Pat) Simmons, Presiding

                                              March 28, 2014

                                    MEMORANDUM OPINION
                          Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


          Appellant, David Allen Fulfer, was convicted of the offense of assault, family

violence, enhanced1 and sentenced to serve eight years in the Institutional Division of

the Texas Department of Criminal Justice. Appellant gave notice of appeal. We will

affirm.


          Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

          1
              See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2)(A) (West 2013).
his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw, and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response.       Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.2


                                                 Mackey K. Hancock
                                                     Justice


Do not publish.




       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                             2